Order affirmed, with costs; no opinion.
Concur: Chief Judge Fuld and Judges Burke, Bergan, Breitel and Jasen. Judges Scileppi and Keating dissent and vote to reverse and to reinstate the order and judgment of *712Special Term upon the ground that the finding of the State Liquor Authority that the public convenience and advantage will be served by the granting of another retail liquor store license in this dilapidated, poverty stricken, disease and crime-ridden neighborhood is without support in the record.